DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amended claims 21 thru 40 have been entered into the record.  Claims 1 thru 20 have been cancelled.
Response to Amendment
The amendments to claims 28 and 35 overcome the 35 U.S.C. 112(b) rejections from the previous office action (2/23/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
The double patenting rejections remain and are restated below in this office action.
Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive. The applicant argues that Schofield et al do not disclose the claimed “processor configured to (i) analyze the sensed information to detect an obstacle in the environment of the vehicle and (ii) determine that the field of view of the sensor is obscured by the obstacle” of claim 21 (argument pages 7 thru 10).  The examiner respectfully disagrees.  
The first argument is directed to the claimed obstacle in the environment of the vehicle” (page 8) in that “the trailer is not “an obstacle in the environment of the vehicle” because the trailer is part of the vehicle”.  The applicant’s specification recites that the vehicle may detect that a field of view is obscured by an obstacle where the ability of the 
The second argument is directed to P[0103] of Schofield et al not referencing the image processor 18 in that paragraph (pages 8 and 9).  P[0103] of Schofield et al does state that the image capturing devices 14 and 16 may be applied to various manipulation techniques.  Figures 5, 18 and 21 thru 24 all show the image capturing devices 14 and 16 providing data to the image processor 18.  The image processor 18 is referenced throughout the specification as receiving the data from the image capturing devices 14 and 16 and processing the image data.  A person of ordinary skill in the art would understand that the information in P[0103] is not singled out or omitted from the processing by the image processor 18 just because “image processor 18” is 
The third argument is directed to the claimed “analyze the sensed information” (page 9).  The applicant argues that “Schofield does not disclose that “sensed information” from the image capture device is analyzed to determine that the image capture device may be blocked.” (page 9).  The examiner respectfully disagrees.  Schofield et al states, “as the vehicle turns, which may cause the trailer to otherwise block the image captured by a side image capture device, the image capture device may pivot to a different panoramic view which is not blocked by the trailer” P[0103], and “the panoramic view sensed by the image capture device may be different when the trailer is attached than when the trailer is not attached” P[0103].  The different views from the image capture devices are sensed, the sensing of different views would apply to the blocked view or non-blocked view that may occur when the vehicle is turned.  The claimed sensed information equates to the images taken from the image capturing devices.  The image capturing devices may pivot to move positions as stated in P[0103], but the movement/pivoting is not based on the vehicle turning.  It is based on providing an image that is not blocked (less obscure).  A person of ordinary skill in the art would understand that cameras would be moved when a better picture is required and not just moved when the vehicle turns.  If the camera movements were dependent upon the vehicle turning, then Schofield et al would have referenced the image capturing devices being linked to the steering angle. Schofield et al only references the 
Based on the above responses to the arguments and the below rejection, the prior art rejection of independent claim 21 is maintained.  The rejections of claims 28 and 35 are maintained for similar reasons.  The rejections of the dependent claims are also maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 thru 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,760,092 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader limitations compared to the patented claims.  The patented limitations are directed to a more detailed set of limitations and would read on the pending limitations are prior art if not from the same inventors.  The pending claim limitations are broader in their scope than the patented claim limitations.
Claims 21 thru 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 thru  of U.S. Patent No. 10. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader limitations compared to the patented claims.  The patented limitations are directed to a more detailed set of limitations and would read on the pending limitations are prior art if not from the same inventors.  The pending claim limitations are broader in their scope than the patented claim limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21 thru 26, 28 thru 33 and 35 thru 40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schofield et al Patent Application Publication Number 2010/0118146 A1.
Regarding claim 21 Schofield et al disclose the claimed system for a vehicle, vehicle 10 (Figure 1) with a system for automatically controlling vehicle exterior lights (abstract), comprising:

the claimed processor to analyze the sensed information to detect an obstacle in the environment of the vehicle, and determine that the field of view of the sensor is obscured by the obstacle, image processor 18 (Figures 1 and 5), “as the vehicle turns, which may cause the trailer to otherwise block the image captured by a side image capture device” P[0103], the trailer equates to the claimed obstacle in the environment of the vehicle, and “an object sensor 176 may be provided in order to supply an output 178 indicative of a predetermined positional relationship of an object sensed by the object sensor with respect to the vehicle” (P[0090] and Figure 21).
Regarding claim 22 Schofield et al disclose the claimed sensor is a camera, various camera devices may be utilized for image capture devices 14, 16 P[0066], and the claimed processor analyzes images captured by the camera to detect obstacles, “a rear image on display 20 which is synthesized by image processor 18 from the output of image capture devices 14, 16” P[0090], and “Output 174 may be developed by image processor 18 from the outputs of image capture devices 14, 16.  This may be accomplished by, for example, utilizing redundant image portions captured by the image capture devices, even though not displayed by display 20, in order to calculate relative position of the object with respect to the vehicle.” P[0093].
Regarding claim 23 Schofield et al disclose the claimed request information from an additional sensor to sense information about the portion of the environment, “an object sensor 176 may be provided in order to supply an output 178 indicative of a predetermined positional relationship of an object sensed by the object sensor with respect to the vehicle.  In the illustrated embodiment, object sensor 176 may be a passive infrared sensor which senses the presence of an object in the vehicle's blind spot.  Alternatively, object sensor 176 may be a distance-measuring device, such as an active infrared sensor, an ultrasonic sensor, a radar sensor, or the like.  Such object sensor is especially useful in determining the separation distance between the vehicle and objects in front of the vehicle.” (P[0093] and Figure 21), and “each image generator 74 to project all or a portion of an image captured by one of image capture devices 14, 16, or a combination of portions of images from one or more image capture devices, by tiling the images or image portions” P[0055], “The data streams from image-capturing devices 14, 16 are combined in image processor 18 and directly mapped to the pixel 
Regarding claim 24 Schofield et al disclose the claimed determine a requested field of view and send to the additional sensor a request to sense information in the requested field of view, “as the vehicle turns, which may cause the trailer to otherwise block the image captured by a side image capture device, the image capture device may pivot to a different panoramic view which is not blocked by the trailer.  Additionally, the panoramic view sensed by the image capture device may be different when the trailer is attached than when the trailer is not attached.” P[0103], the claimed requested field of view equates to the different view which is not blocked to form a composite image P[0051].
Regarding claim 25 Schofield et al disclose the claimed requested field of view is less obscured by the obstacle then the field of view of the sensor, “The image captured by side image capture device 14 on the right side of the vehicle is presented in right image portion 46 and the image from side image capture device 14 on the left side of the vehicle is displayed on left image portion 44.  The image from center image capture device 16 is displayed on central image portion 48.  The three image portions 44-48 are presented in horizontal alignment and adjacent to each other.  However, the composite image may be positioned at any desired vertical position in the display 20.” P[0071] and the images from the imaging devices may provide overlapping views (Figure 1 and 
Regarding claim 26 Schofield et al disclose the claimed modify the field of view of the sensor, “the image capture device may pivot to a different panoramic view which is not blocked by the trailer” P[0103], and “rearward-mounted image capture device 16 may be motorized to move vertically upwardly and downwardly between a first position when the vehicle is moving in a forward direction and a second position when the vehicle is in reverse gear.” P[0103].
Regarding claims 28 and 35 Schofield et al disclose the claimed method, a method of controlling vehicle lights (abstract), and the claimed non-transitory computer readable medium, “automatically controlling vehicle exterior lights including an image sensor and a controller” (abstract), comprising:
the claimed analyzing information sensed by a sensor to detect an obstacle in an environment of a vehicle with the sensor sensing information about the environment of the vehicle in a field of view of the sensor, “Vision system 12 includes at least two side image capture devices 14 positioned, respectively, on opposite sides of vehicle 10 and a center image capture device 16 positioned on the lateral centerline of the vehicle.  All of the image capture devices are directed generally rearwardly of the vehicle.  Rearview vision system 12 additionally includes an image processor 18 for receiving data signals from image capture devices 14, 16 and synthesizing, from the data signals, a composite image 42 which is displayed on a display 20.” P[0045], “Each of side image capture devices 14 has a field of view 22 and is aimed rearwardly with respect to the vehicle about an axis 24 which is at an angle, with respect to the vehicle, that is half of the 
the claimed determining that the field of view of the sensor is obscured by the obstacle, “as the vehicle turns, which may cause the trailer to otherwise block the image captured by a side image capture device” P[0103], the trailer equates to the claimed obstacle in the environment of the vehicle, and “an object sensor 176 may be provided in order to supply an output 178 indicative of a predetermined positional relationship of an object sensed by the object sensor with respect to the vehicle” (P[0090] and Figure 21).
Regarding claims 29 and 36 Schofield et al disclose the claimed sensor is a camera, various camera devices may be utilized for image capture devices 14, 16 P[0066], and the claimed processor analyzing images captured by the camera to detect obstacles, “a rear image on display 20 which is synthesized by image processor 18 from the output of image capture devices 14, 16” P[0090], and “Output 174 may be developed by image processor 18 from the outputs of image capture devices 14, 16.  This may be accomplished by, for example, utilizing redundant image portions captured by the image capture devices, even though not displayed by display 20, in order to calculate relative position of the object with respect to the vehicle.” P[0093].
Regarding claims 30 and 37 Schofield et al disclose the claimed requesting information from an additional sensor to sense information about the portion of the environment, “an object sensor 176 may be provided in order to supply an output 178 indicative of a predetermined positional relationship of an object sensed by the object sensor with respect to the vehicle.  In the illustrated embodiment, object sensor 176 may be a passive infrared sensor which senses the presence of an object in the vehicle's blind spot.  Alternatively, object sensor 176 may be a distance-measuring device, such as an active infrared sensor, an ultrasonic sensor, a radar sensor, or the like.  Such object sensor is especially useful in determining the separation distance between the vehicle and objects in front of the vehicle.” (P[0093] and Figure 21), and “each image generator 74 to project all or a portion of an image captured by one of image capture devices 14, 16, or a combination of portions of images from one or more image capture devices, by tiling the images or image portions” P[0055], “The data streams from image-capturing devices 14, 16 are combined in image processor 18 and directly mapped to the pixel array of display 20.” P[0071], the images of the image-capturing devices are combined to a composite image where the blocked portion of one camera (a side camera) would be augmented by the unblocked portion of another camera (a different side camera or a center camera), the claimed additional sensor may be another camera (image-capturing devices 14,16).
Regarding claims 31 and 38 Schofield et al disclose the claimed determining a requested field of view and sending to the additional sensor a request to sense information in the requested field of view, “as the vehicle turns, which may cause the trailer to otherwise block the image captured by a side image capture device, the image 
Regarding claims 32 and 39 Schofield et al disclose the claimed requested field of view is less obscured by the obstacle then the field of view of the sensor, “The image captured by side image capture device 14 on the right side of the vehicle is presented in right image portion 46 and the image from side image capture device 14 on the left side of the vehicle is displayed on left image portion 44.  The image from center image capture device 16 is displayed on central image portion 48.  The three image portions 44-48 are presented in horizontal alignment and adjacent to each other.  However, the composite image may be positioned at any desired vertical position in the display 20.” P[0071] and the images from the imaging devices may provide overlapping views (Figure 1 and P[0049]), the overlapping images from one device provides the obscured portion from another device.
Regarding claims 33 and 40 Schofield et al disclose the claimed modifying the field of view of the sensor, “the image capture device may pivot to a different panoramic view which is not blocked by the trailer” P[0103], and “rearward-mounted image capture device 16 may be motorized to move vertically upwardly and downwardly between a first position when the vehicle is moving in a forward direction and a second position when the vehicle is in reverse gear.” P[0103].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27 and 34 is/are rejected under pre-AIA  35U.S.C. 103(a) as being unpatentable over Schofield et al Patent Application Publication Number 2010/0118146 A1 in view of Donath et al Patent Number 7,072,764 B2.
Regarding claims 27 and 34 Schofield et al do not teach the claimed vehicle is an autonomous vehicle.  Autonomous vehicles are common and well-known in the art and may be used as the vehicle in Schofield et al, additionally any movement of the vehicle would cause the view from the image capture devices 14, 16 of Schofield et al to change.  Donath et al teach that the vehicle may be automatically steered (column 15 lines 26 thru 33) (claimed autonomous vehicle), and “As vehicle 12 moves, the field of view of each subsystem 14 changes” (column 7 lines 62 and 63).  The combination would be implemented by providing the additional information of Donath et al to the system of Schofield et al that would increase the accuracy of the images and the database.  An autonomous vehicle is one of the vehicles that may be used by the system of Schofield et al.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the automatic vehicle imaging system of Schofield et al with the imaging updated database of Donath in order to provide the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DALE W HILGENDORF/Primary Examiner, Art Unit 3662